Moyer, C.J.,
dissenting in part *205and concurring in part. I respectfully dissent from the judgment of the majority declaring R.C. 4123.59(B) unconstitutional. I concur in that part of the majority’s judgment that reverses the court of appeals’ order granting appellee one hundred percent of the SAWW and reinstates the commission’s award of $214 per week.
In Caruso v. Aluminum Co. of America (1984), 15 Ohio St. 3d 306, 15 OBR 439, 473 N.E. 2d 818, this court invalidated a state plan of classification of persons affected by legislation because the classification was not rationally related to some state objective. When applying the presumption of constitutionality, as we must, see Vance v. Bradley (1979), 440 U.S. 93, to R.C. 4123.59(B) and upon considering the rationale for the classifications at issue here, I conclude that the General Assembly acted within its constitutional authority when it adopted the recommendations of the National Commission on State Workmen’s Compensation Laws in its amendments to R.C. 4123.59(B), effective January 1, 1976. The adoption of an enhanced schedule of benefits to dependents of deceased workers who were injured after 1976 is a legitimate purpose of legislation. The assertions of the majority notwithstanding, there is nothing in the workers’ compensation law that prevents the General Assembly from determining that dependents of injured workers who were permanently and totally disabled are eligible for a different level of benefits than dependents of injured workers who had not been determined to be permanently and totally disabled. I believe the General Assembly has the authority to conclude that there is a greater financial need in dependents of deceased workers who were receiving permanent total disability benefits than dependents of deceased workers who were not receiving permanent total disability benefits.
Creation of the classification as a result of these conclusions bears a reasonable relationship between the state objective and the purpose of the workers’ compensation laws. I would therefore hold R.C. 4123.59(B) to be constitutional.